DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16, along with claims 17-20, dependent therefrom, is objected to because of the following informalities:  In the newly added limitation of “preparing a cement composition by bending,” replacement of “bending” with -blending- is advised as it is clear Applicant intends to blend the components of the dry blend and not bend the components as instantly claimed.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pisklak et al. (WO 2018/156117) in view of Schmidt et al. (US 2011/0056411 – cited previously) and/or Baxter et al. (US 2014/0224156).
With respect to independent claim 1, Pisklak et al. discloses a method of cementing comprising:
preparing a cement composition by mixing at least a cement dry blend and water ([0010], wherein sources of water are disclosed; [0024]), wherein the cement dry blend comprises:

	a supplementary cementitious material ([0012], wherein fly ash is disclosed; [0013], wherein silica fume is disclosed; [0018], wherein kiln dust is disclosed); and
	a particulate material for enhancing compressive strength ([0007]-[0008], [0021], wherein the additive for enhancing compressive strength is defined; [0024], wherein such an additive is dry blended with the solid additives); 
introducing the cement composition into an annulus formed between a subterranean formation and a pipe string disposed in a wellbore in the subterranean formation; and setting the cement composition in the annulus to support the pipe string ([0026]).
Pisklak et al. discloses the particulate material for enhancing compressive strength as noted above; the reference, however, fails to disclose such as nanoparticulate boehmite as instantly claimed.  Schmidt et al. teaches particulate materials added as a powder ([0025]) to cement compositions used in geological formations ([0039]) for the purpose of enhancing the strength of the set cement therewith; examples of such particulates include nanoscale ([0023]; [0027]) boehmite ([0024]-[0025]).  As such, it would have been obvious to one having ordinary skill in the art to try a nanoscale particulate of boehmite as suggested by Schmidt et al. as the particulate additive in the method of Pisklak et al. in order to enhance the compressive strength of the set cement therewith.  Alternatively, Baxter et al. suggests nano-alumina as used to increase compressive strength in cement ([0026]-[0027]) wherein a suitable form thereof used for such a purpose is nanoparticulate boehmite ([0015]-[0017]).  As such, it would have been obvious to one having ordinary skill in the art to try nano-alumina as suggested by Baxter et al. 
With respect to dependent claim 3, Pisklak et al. discloses wherein the hydraulic cement is selected from the group as claimed ([0017], wherein the Portland cement is disclosed).
With respect to dependent claim 4, Pisklak et al. discloses wherein the supplementary cementitious material is selected from the group as claimed ([0012], wherein fly ash is disclosed; [0013], wherein silica fume is disclosed; [0018], wherein kiln dust is disclosed);
With respect to dependent claim 5, both Schmidt et al. and Baxter et al. suggests the nanoparticulate boehmite particle size within the range as claimed (see rejection of claim 1, above).  Pisklak et al. suggests an amount of compressive strength enhancing material of about 1-10% ([0020]); additionally Schmidt et al. suggests wherein the amount of nanoparticles depends on the degree of strength desired in the cement, and is typically between 1-20% by weight ([0028]) while Baxter et al. suggests amounts for increasing compressive strength in the range of 0.001-1.5% ([0026]).  As such, given the disclosures of Pisklak et al., Schmidt et al. and Baxter et al., it would have been obvious to one having ordinary skill in the art to try an amount of nanoparticulate boehmite within the range as claimed as based on the desired degree of increase in compressive strength to impart to the cement composition since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to dependent claim 6, Pisklak et al. discloses wherein the cement composition further comprises a material selected form the group as claimed ([0018]).

With respect to dependent claim 8, Pisklak et al. discloses wherein the hydraulic cement comprises Portland cement ([0017]) and wherein the supplementary cementitious material comprises fly ash ([0012]).  Both Schmidt et al. and Baxter et al. suggests the nanoparticulate boehmite particle size within the range as claimed (see rejection of claim 1, above).  Pisklak et al. further suggests an amount of compressive strength enhancing material of about 1-10% ([0020]); additionally Schmidt et al. suggests wherein the amount of nanoparticles depends on the degree of strength desired in the cement, and is typically between 1-20% by weight ([0028]) while Baxter et al. suggests amounts for increasing compressive strength in the range of 0.001-1.5% ([0026]).  As such, given the disclosures of Pisklak et al., Schmidt et al. and Baxter et al., it would have been obvious to one having ordinary skill in the art to try an amount of nanoparticulate boehmite within the range as claimed as based on the desired degree of increase in compressive strength to impart to the cement composition since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pisklak et al. in view of Schmidt et al. and/or Baxter et al., and, further, in view of Peters et al. (cited previously).
With respect to independent claim 16, Pisklak et al. discloses a method comprising:
providing a wellbore temperature ([0021]; [0059]);
selecting an amount of compressive strength imparting particulates (EXAMPLES, wherein various amounts of accelerator are selected);
individually selecting a concentration of cement, a concentration of a supplementary cementitious material and a concentration of water (EXAMPLES); 
preparing a dry blend ([0024]) comprising:
	the cement, ([0017], wherein Portland cement is disclosed);
	a supplementary cementitious material ([0012], wherein fly ash is disclosed; [0013], wherein silica fume is disclosed; [0018], wherein kiln dust is disclosed); and
	a particulate material for enhancing compressive strength ([0007]-[0008], [0021], wherein the additive for enhancing compressive strength is defined; [0024], wherein such an additive is dry blended with the solid additives); 
wherein the cement, the supplementary cementitious material and the particulate material for enhancing compressive strength are present in the dry blend in the selected concentrations (EXAMPLES);
preparing a cement composition by blending the dry blend with water in the selected concentration of water ([0024]; EXAMPLES); 

Pisklak et al. discloses the particulate material for enhancing compressive strength as noted above; the reference, however, fails to disclose such as nanoparticulate boehmite as instantly claimed.  Schmidt et al. teaches particulate materials added as a powder ([0025]) to cement compositions used in geological formations ([0039]) for the purpose of enhancing the strength of the set cement therewith; examples of such particulates include nanoscale ([0023]; [0027]) boehmite ([0024]-[0025]).  As such, it would have been obvious to one having ordinary skill in the art to try a nanoscale particulate of boehmite as suggested by Schmidt et al. as the particulate additive in the method of Pisklak et al. in order to enhance the compressive strength of the set cement therewith.  Alternatively, Baxter et al. suggests nano-alumina as used to increase compressive strength in cement ([0026]-[0027]) wherein a suitable form thereof used for such a purpose is nanoparticulate boehmite ([0015]-[0017]).  As such, it would have been obvious to one having ordinary skill in the art to try nano-alumina as suggested by Baxter et al. as the particulate additive used to increase compressive strength in the cement of Pisklak et al. in order to increase the compressive strength thereof with smaller quantities, resulting in similar/greater improvements in compressive strength. 
With further regard to the provisions of providing a wellbore temperature and a time dependent compressive strength requirement that are inputted into a concentration function so as to return a concentration of the nanoparticulate boehmite that is to be used for such wellbore conditions, Pisklak et al. acknowledges wherein the hardening of the cement can be affected by temperature and wherein a desired compressive strength may be determined.  The reference 
With respect to dependent claim 17, both Schmidt et al. and Baxter et al. suggests the nanoparticulate boehmite particle size within the range as claimed (see rejection of claim 16, above).  
With respect to dependent claim 18, Pisklak et al. discloses wherein the cement is selected from the group as claimed ([0017], wherein the Portland cement is disclosed).
With respect to dependent claim 19, Pisklak et al. discloses wherein the cement is present in an amount as claimed ([0017]).
With respect to dependent claim 20, Pisklak et al. discloses wherein the supplementary cementitious material is selected from the group as claimed ([0012], wherein fly ash is disclosed; [0013], wherein silica fume is disclosed; [0018], wherein kiln dust is disclosed);
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) as set forth in the previous office action have been fully considered and are persuasive in view of Applicant’s amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of Applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
03/23/22